Citation Nr: 0314500	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318 and 38 C.F.R. 
§ 3.22.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1945, and died on March [redacted], 2000.  The appellant is the 
veteran's widow.  

This matter arises from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


REMAND

The appellant contends that the veteran's cause of death, 
listed as a massive myocardial infarct on his death 
certificate, was either incurred or caused by his active 
service or his service-connected disabilities.  In that 
regard, the appellant maintains that service connection 
should be established for the cause of the veteran's death, 
and that she should be entitled to receive DIC benefits under 
the provisions of 38 U.S.C. § 1318 and 38 C.F.R. § 3.22.  

At the time of the veteran's death, which occurred on March 
[redacted], 2000, service connection was established for residuals of 
a shell fragment wound to the left leg, involving amputation 
of the leg below the knee, for residuals of a shell fragment 
wound of the right foot, involving muscle group X, and for 
degenerative arthritis of the lumbosacral spine.  A combined 
80 percent disability rating was in effect at the time of the 
veteran's death.  From hearing testimony given before a 
Decision Review Officer at the RO in May 2001, the appellant 
appears to have asserted that vascular calcification 
resulting from the veteran's service-connected lower 
extremity wounds ultimately caused the massive myocardial 
infarction which was listed as the cause of his death.  The 
appellant and her son theorized that arterial calcification 
or plaque became dislodged from the veteran's lower 
extremities and ultimately traveled to the area surrounding 
the veteran's heart, causing a terminal heart attack.  In 
addition, the appellant appears to argue that the severity of 
the veteran's service-connected residuals of shell fragment 
wounds of the lower extremities precluded him from exercising 
properly, and that such inactivity materially contributed to 
his terminal heart attack.  

The veteran's claims file was ultimately referred to a VA 
physician for review in order to determine if it was at least 
as likely as not that the veteran's terminal myocardial 
infarction was caused as a result of his service-connected 
disabilities or otherwise as a result of any other incident 
of his active service.  In a report dated in August 2001, two 
VA cardiovascular specialists indicated that they had 
reviewed the medical evidence contained in the veteran's 
claims file, and acknowledged the veteran's service-connected 
disabilities as well as his terminal myocardial infarction.  
With respect to both above-captioned theories offered by the 
appellant in an attempt to show that the veteran's death was 
caused by his service-connected disabilities, the reviewing 
physicians offered that making any such connection would be 
speculative and tenuous.  The physicians stated that there 
was no reasonable doubt in reaching their conclusions, but 
they did not offer any further explanation or medical 
rationale for such determination.  

In the Brief on Appeal of June 2003 and in the Statement of 
May 2003, the appellant, through her representative stated 
that the August 2001 medical opinion formed an insufficient 
basis upon which to deny her claim.  The appellant has argued 
that the August 2001 opinion is deficient because it fails to 
contain sufficient medical rationale for the conclusions 
reached therein, and that there was no indication that the 
reviewing physicians were aware of or understood the criteria 
upon which service connection for the cause of a veteran's 
death is established.  To that end, the appellant argues that 
the examining physicians failed to address whether the 
veteran's service-connected disabilities "lent assistance to 
the production of death, warranting entitlement to service 
connection for the cause of death, in accordance with 
38 C.F.R. §§ 3.102, and 3.312.  Further, the appellant argues 
that the examining physicians did not indicate whether or not 
they were aware of the provisions of 38 C.F.R. § 3.312(c), 
and the standard which provides that a service-connected 
disability or disabilities "lent assistance to the 
production of death."  

After reviewing the objective medical evidence, to include 
the August 2001 medical statement, and in consideration of 
the appellant's relevant contentions in this matter, the 
Board finds that further evidentiary development is necessary 
in order to properly adjudicate the appellant's appeal.  In 
that regard, it appears that all relevant medical evidence 
pertaining to the veteran's death and terminal illness have 
been obtained and associated with the claims file.  The 
veteran's claims file should be referred back to the 
physicians who previously conducted the review of the medical 
evidence and who issued the August 2001 medical statement.  
If those physicians are unavailable, then the veteran's 
claims file should be referred to two additional board-
certified medical specialists in order to determine if it is 
at least as likely as not that the veteran's death, caused by 
a massive myocardial infarction, was incurred as a result of 
or contributed to by any of the veteran's service-connected 
disabilities.  The examining physicians should be provided 
with copies of the relevant statutes and regulations setting 
forth the legal standard for establishing service connection 
for the cause of the veteran's death, and indicate their 
familiarity with those regulations.  If the two physicians 
who issued the August 2001 medical statement are available, 
they are requested to review that report and provide a 
complete medical rationale for any opinions offered.  In the 
event that those two physicians are unavailable, then the 
veteran's claims file should be reviewed de novo by two 
additional board-certified medical specialists in order that 
the above questions can be addressed.  

The Board further notes that during the course of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107) (VCAA), was enacted in 
November 2000.  The United States Court of Appeals for 
Veterans Claims (Court) held in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) interpreted the VA's enhanced 
notice requirement set forth under the VCAA, to require the 
VA to notify the appellant of what evidence he or she was 
required to provide, and what evidence the VA would attempt 
to obtain.  It is unclear here whether the appellant was 
specifically informed via correspondence of the VA's enhanced 
notice and duty to assist requirements as set forth in the 
VCAA.  Accordingly, the RO should undertake to ensure that 
all such requirements have been met.  Upon completion of the 
foregoing, the RO should adjudicate the issues of entitlement 
to service connection for the cause of the veteran's death, 
and for entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, on the basis of all 
available evidence.  

Accordingly, this case is REMANDED for the following:

1.  The veteran's claims file, in 
addition to a copy of this REMAND, should 
be referred to the physicians who issued 
the August 2001 medical statement and 
opinion for further comment on the issue 
of whether it is at least as likely as 
not that the veteran's cause of death, 
listed as massive myocardial infarct, was 
incurred or otherwise contributed to by 
any of his service-connected 
disabilities.  Those physicians must be 
provided with a copy of the relevant 
regulatory provisions governing how such 
evidence is to be evaluated, as set forth 
at 38 C.F.R. § 3.312, and indicate that 
they are aware of the relevant regulatory 
standards.  In the event that those 
physicians who provided the August 2001 
medical statement/opinion are 
unavailable, the veteran's claims file 
should be referred to two additional 
board-certified medical specialists to 
address the question as to whether it is 
at least as likely as not that the 
veteran's death was caused by or 
contributed to by any of his service-
connected disabilities or otherwise as a 
result of his active service.  The 
reviewing physicians are requested to 
indicate their familiarity with the 
applicable regulations pertaining to 
establishment of service connection for 
the cause of a veteran's death.  In 
addition, all reviewing physicians are 
requested to offer complete rationales 
for any opinions offered, and are further 
requested to reconcile any opinions 
offered with any other relevant medical 
opinions of record in the typewritten 
examination report.  

2.  Upon completion of the foregoing, the 
RO should ensure that all required notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  The RO 
should then readjudicate the issues of 
entitlement to service connection for the 
cause of the veteran's death, and 
entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1318 and 
38 C.F.R. § 3.22 on the basis of all 
available relevant evidence.  If the 
determinations remain unfavorable to the 
appellant, she and her service 
representative should be provided with a 
supplemental statement of the case 
setting forth all relevant statutes and 
regulations governing her appeal.  The 
appellant and her representative must be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence or arguments she desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the appellant until she is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



